Green, J.
delivered the opinion of the court.
In England, administration limited to certain specific effects of the deceased, or for the performance of a single act, may be granted. See Williams on Executors, 326. By our act of 1794, ch. 1, sec. 47, the court of *305pleas and quarter sessions is clothed with the entire jurisdiction upon this subject. “It may,” says the act, “make orders for issuing letters of administration.” There is no restriction in this or any other act, upon the power of the court to make orders for issuing letters of administration, and consequently the legislature intended to confer on the county court all the power which the ordinary had in England. As we have seen, that there, administration might be granted for a single act, or limited to certain specific effects, so in like manner it may be done here.
The administration in this case was properly granted, and the suit will be revived and prosecuted in the name of the administrator,
Suit revived.